Name: Commission Regulation (EC) No 1280/97 of 2 July 1997 setting the amount of the payment on account of the cost of disposal of certain distillation products for 1998
 Type: Regulation
 Subject Matter: beverages and sugar;  food technology;  EU finance;  economic policy
 Date Published: nan

 3 . 7 . 97 EN Official Journal of the European Communities No L 175/9 COMMISSION REGULATION (EC) No 1280/97 of 2 July 1997 setting the amount of the payment on account of the cost of disposal of certain distillation products for 1998 35 and 36 of Regulation (EEC) No 822/87 shall be deter ­ mined by application of a coefficient to the value of purchase made by intervention agencies . For the 1998 financial year this coefficient shall be 0,70 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EC) No 536/97 (2), and in particular Article 37 (2) thereof, Whereas, as regards alcohol from distillation as referred to in Articles 35 and 36 of Regulation (EEC) No 822/87, the European Agricultural Guidance and Guarantee Fund (EAGGF) is to bear only the costs arising from its disposal; whereas the amount of the payment on account of the cost of disposal of the products must be fixed having regard to depreciation in a way similar to that by which alcohol from distillation as referred to in Article 39 of that Regulation is depreciated, Article 2 The expenditure amounts determined in this way shall be notified to the Commission under the declaration es ­ tablished pursuant to Commission Regulation (EC) No 296/96 (3). Article 3 HAS ADOPTED THIS REGULATION: Article 1 The amount of the payment on account of the cost of disposal of the products of distillation pursuant to Articles This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 October 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 July 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 84, 27 . 3 . 1987, p . 1 . V) OJ No L 83, 25 . 3 . 1997, p . 5 . (-1 ) OJ No L 39 , 17 . 2 . 1996, p. 5 .